DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 in the reply filed on 08/11/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, 11, 13-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane et al. (US 2018/0140469, hereinafter “Kane”).
In regard to claim 1, Kane discloses a biodegradable absorbent article [abstract]. The absorbent article comprises a permeable top sheet, a natural fiber cake that may be derived from plant material, and a water insoluble back sheet [abstract]. The article can be used as an absorption mat [0022]. The examiner considers the permeable top sheet to be applicant’s first portion. The tope sheet is configured to enable passage of liquids thereof [0027]. The examiner considers the natural fiber cake to be the second portion outboard of the first portion [Fig. 1C]. The second portion is configured to enable the absorption of liquids seeping through the first portion [0040]. The examiner considers the back sheet to be the third portion outboard the second portion [Fig. 1C]. The back sheet is configured to restrict the passage of liquids therethrough [0054].
In regard to claim 2, Kane discloses that the organic materials include fluids [0022].
In regard to claim 4, Kane discloses that the top sheet is perforated [0027]. Thus, the top sheet comprises openings for enabling the passage of liquids therethrough.
In regard to claim 6, Kane discloses that the natural fiber cake comprises deliquescent material [0042].
In regard to claim 7, Kane discloses that the deliquescent material is one of banana pulp or granulated rice material [0042 and 0047].
In regard to claim 8, Kane discloses that the natural fiber cake enables the absorption of liquids through the capillary mechanism [0048].
In regard to claim 11, Kane discloses that the top sheet [0027], fiber cake [0042], and back sheet [0054] are formed from compostable materials.
In regard to claim 13, Kane discloses that the mat is compostable, thus it is inherent that it would create methane gas.  
In regard to claim 14, Kane discloses that the top sheet, fiber cake, and back sheet are formed as multiple layers configured in an adjacent parallel arrangement [Fig. 1C].
In regard to claim 15, Kane discloses that the top sheet, fiber cake, and back sheet comprise regions within a single structure [Fig. 1C].
In regard to claim 16, Kane discloses that the mat is in the form of sheets of predetermined dimensions [Fig. 1C]. 
In regard to claim 20, Kane discloses that the mat comprises an additional second portion outboard of the third portion, wherein the additional second portion is configured to enable the absorption of liquids and an additional first portion outboard of the additional second portion, wherein the additional first portion is configured to enable passage of liquids therethrough to the additional second portion [0036].

Claim(s) 1-5, 8-10, 14-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (US 7,078,088, hereinafter “Price”).
In regard to claim 1, Price discloses a disposable cutting sheet (abstract). The examiner considers the sheet to be a mat. The sheet comprises an upper portion or layer that is liquid-permeable (col. 4 lines 64-67). The upper portion is considered the applicant’s first portion. The sheet comprises a middle portion that is a liquid absorbent material that retains the juices and liquids passed by the upper layer (col. 5 lines 25-30). Thus, the second portion. The sheet comprises a bottom portion that is made of a slip-resistant, liquid, and bacteria impervious material (col. 5 lines 25-33). Thus, the third portion.
In regard to claim 2, Price discloses that the organic materials are liquids and juices (col. 5 lines 25-30).
In regard to claim 3, Price discloses that the first portion can be tissue ply (col. 11 lines 44-47). The examiner considers tissue ply to be parchment like paper.
In regard to claim 4, Price discloses that the first potion comprises apertures that are formed through needle or water jet perforation (col. 13 lines 50-62).
In regard to claim 5, Price discloses that the materials are anti-microbial material and antibacterial material (col. 10 lines 57-64).
In regard to claim 8, Price discloses that the second portion enables the absorption of liquids through a capillary mechanism (col. 6 lines 21-25). 
	In regard to claim 9, Price discloses that the bottom portion can be formed with a plant-based corn starch that has plastic-like characteristics including liquid impermeability (col. 11 lines 12-17).
	In regard to claim 10, Price discloses that the mat is in roll form, and further wherein the mat comprises perforated lines extending across the width of the mat for enabling a user to tear off a portion from the roll (fig. 15 and col. 14 lines 34-39). The examiner considers the perforated line a marking to allow a user to orient the mat as appropriate, i.e. where to tear off the sheet.
	In regard to claim 14, Price discloses that the upper portion, the middle portion, and the bottom portion are formed as multiple layers configured in an adjacent, parallel arrangement (Fig. 3).
	In regard to claim 15, Price discloses that the upper portion, the middle portion, and the bottom portion comprise regions within a single structure (Fig. 3).
	In regard to claim 16, Price discloses that the mat is in the form of sheets of predetermined dimensions (Fig. 1A). 
	In regard to claim 17, Price discloses that the mat is in roll form, and further wherein the mat comprises perforated lines extending across the width of the mat for enabling a user to tear off a portion from the roll (fig. 15 and col. 14 lines 34-39).
	In regard to claim 21, Price discloses that the mat is in combination with a dispenser, wherein the dispenser comprises: sidewalls forming a cavity, the cavity being sized and dimensioned to receive the mat in roll form; and a rigid cutting bar attached to one of the sidewalls (fig. 15 and col. 14 lines 34-56). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 2018/0140469, hereinafter “Kane”).
In regard to claim 12, Kane discloses a biodegradable absorbent article [abstract]. The absorbent article comprises a permeable top sheet, a natural fiber cake that may be derived from plant material, and a water insoluble back sheet [abstract] as previously discussed. 
Kane is silent with regard to the mat disintegrated in a period of either 90-days or 180-days. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the absorbent article with a disintegration period of either 90-days or 180-days motivated by the expectation of forming a biodegradable absorbent article that has reduced time in the landfill which is the problem to be solved by Kane [0001]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,078,088, hereinafter “Price”) in view of Farrell et al. (US 2017/0305634, hereinafter “Farrell”).
In regard to claims 18-19, Price discloses a disposable cutting sheet (abstract). The examiner considers the sheet to be a mat. The sheet comprises an upper portion or layer that is liquid-permeable (col. 4 lines 64-67). The upper portion is considered the applicant’s first portion. The sheet comprises a middle portion that is a liquid absorbent material that retains the juices and liquids passed by the upper layer (col. 5 lines 25-30). Thus, the second portion. The sheet comprises a bottom portion that is made of a slip-resistant, liquid, and bacteria impervious material (col. 5 lines 25-33). Thus, the third portion. Price is silent with the regard to the disposable cutting sheet be used in a pizza box as a liner. 
Farrell discloses a food packaging assemblies that comprise composite materials for food contact applications [abstract]. The composite materials comprise an absorbent layer and a non-absorbent layer [abstract]. The composite materials are used as liners in conventional food packaging such as pizza boxes [0003].  	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the pizza box of Farrell with the sheet of Price motivated by the expectation of forming a pizza box that has a liner that can absorb and trap liquids as still have a cutting surface [Farrell 0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782